           Case 1:19-cv-03949-ER Document 18 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIANA CORTES SORZA, individually
and on behalf of others similarly situated,
                                 Plaintiff,

                   – against –
                                                                    ORDER
TWIN DONUT, INC. (D/B/A TWIN                                   19 Civ. 3949 (ER)
DONUT), MY DONUT & FOOD INC.
(D/B/A TWIN DONUT), GEORGE
PSATHAS, RAJESH PATEL, PETER
DOE, and EDITH DOE,
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed the instant suit against Defendants on May 2, 2019. Doc. 1. On August 27,

2019, Plaintiff returned affidavits of service regarding Defendants Twin Donut, Inc. and George

Psathas, Docs. 16 and 17, but Plaintiff has not returned affidavits of service for the other

Defendants. Since then, there has been no activity in this matter. Accordingly, Plaintiff is

hereby ORDERED to file a status report by December 4, 2020. Failure to comply with this

Order may result in sanctions, including dismissal for failure to serve Defendants or prosecute

the case. See Fed. R. Civ. P. 4(m), 41.

         SO ORDERED.

Dated:    November 20, 2020
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
